Citation Nr: 1450245	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  11-33 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1962 to September 1984.  The Veteran's decorations for his active service include an Army Commendation Medal with a "V" Device.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of the Veteran Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.  In that decision, the RO granted service connection for PTSD assigning a 30 percent disability rating effective January 28, 2010.  

Also, during the pendency of his appeal, the Veteran raised the issue of entitlement to a TDIU.  While the RO denied the claim in a December 2011 Statement of the Case, when a request for a TDIU is made during the pendency of a claim, whether expressly raised by a veteran or reasonably raised by the record, it is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of the initial adjudication of the claim.  Rice v. Shinseki, 22 Vet. App. 447, 453-454 (2009).  Thus, the issue of entitlement to a TDIU is before the Board.

The issue of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of record shows that the Veteran's PTSD has most closely approximated occupational and social impairment with deficiencies in most areas.  




CONCLUSION OF LAW

The criteria for a disability rating of 70 percent, but no greater, for PTSD, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.126, 4.130, Diagnostic Code (DC) 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The award of service connection for PTSD represented a substantiation of the Veteran's original claim, and thus the filing of a notice of disagreement with the initial rating assigned did not trigger additional 38 U.S.C.A. § 5103(a) notice requirements.  Therefore, any defect as to notice is not prejudicial.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008).  Moreover, the Veteran was notified of regulations pertinent to the establishment of a disability rating and an effective date in a March 2010 letter.  Dingess/Hartman, 19 Vet. App. at 478.

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, private medical records, and VA medical records have been obtained.  Also, the VA examinations of the Veteran's PTSD in March 2010 and February 2014 and their associated reports were adequate because, as discussed below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they provided detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. Increased Rating

The Veteran argues that his PTSD symptoms are more severe than a 30 percent disability rating reflects.  

Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted for occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment and mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411 (2014).

A 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id. 

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 31 to 40 reflects some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  A score of 41 to 50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).  A score of 51 to 60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id.  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  Id. at 46.  While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they are a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are just one of many factors considered when determining an evaluation.

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Board acknowledges that the Veteran contends that his service-connected PTSD warrants a higher initial evaluation.  See June 2010 notice of disagreement (arguing that the Veteran's PTSD symptoms warrant a 70 percent or 100 percent schedular evaluation).  However, in determining the actual degree of disability, contemporaneous medical records and an objective examination by a mental health professional are more probative of the degree of the Veteran's impairment.  This is particularly so where the rating criteria require analysis of the clinically significant symptoms of a complex mental health condition, but the Veteran is a layman.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); King v. Shinseki, 700 F.3d 1339, 1344-45 (Fed. Cir. 2012).  The Board finds that the medical opinions of this Veteran, who lacks mental health training, are not competent evidence of the clinical significance of his symptoms.  Id.  The Board, however, has considered the Veteran's subjective reports of symptoms, particularly as they illuminate or underscore the medical opinions of record.



The Veteran submitted a March 2010 statement from a private psychiatrist.  The psychiatrist stated he examined the Veteran in February 2010 and diagnosed him with PTSD and chronic major depression.  The psychiatrist stated the Veteran reported he began having nightmares in 1990 that occur approximately three to four times per week, he has flashbacks three to four times a month, panic attacks twice a week, and sleeps on average three to four hours per night.  The Veteran further reported he has intrusive thoughts, startles easily, is hyper vigilant and cannot tolerate anyone behind him.  He is paranoid and socializes rarely with his family and friends because he cannot handle crowds.  He reported his recent memory is severely impaired, as he cannot remember what he reads and gets lost while traveling.  He frequently misplaces things.  Anger, sadness, and fear suddenly come upon him 75 percent of the time.  The Veteran reported he hears noises and his named called, and sees shadows moving when no one is around.  He feels depressed 50 percent of the time.  The psychiatrist stated he found the Veteran is severely compromised in his ability to sustain social relationships and is moderately compromised in his ability to sustain work relationships.  The psychiatrist prescribed the Veteran Trazodone, Klonopin, and Wellbutrin.  The psychiatrist assigned a GAF score of 40. 

The Veteran was afforded a VA examination in March 2010.  The Veteran presented as lethargic, tense, cooperative, but easily distracted.  The report noted the Veteran had sleep impairment, bi-monthly panic attacks, irritability or outbursts of anger, hypervigilance, concentration problems, intrusive thoughts, and long term and short-term memory loss.  Additionally, he reported auditory hallucinations and stated he "saw the mailbox move."  The examiner found he had persistent delusions.  The Veteran was not suicidal or homicidal, and did not have obsessive/ritualistic behavior.  The examiner noted the Veteran retired in June 2007 due to the stress of working.  His PTSD symptoms exacerbated this; the Veteran was unable to handle the long hours.  He has feelings of detachment or estrangement from others, and restricted range of affect (e.g., unable to have loving feelings).  The examiner further noted the Veteran has been able to maintain his marriage, but he is irritable and verbally abusive to his wife and is on the edge when his grandchildren are around.  The Veteran reported he can tolerate his family and grandchildren for a while, but then goes "out to the porch for a cigarette . . . to get away."  The Veteran is not involved in any organizations and he reported he only spends time with one friend, a fellow veteran, but otherwise leads an isolated existence.  The examiner reported his impression that the Veteran had chronic PTSD and the severity of symptoms is at least moderate and symptoms have led to decreased occupational and social functioning.  The examiner assigned the Veteran a GAF score of 49 and stated the Veteran's symptoms have negatively impacted his employment and social functioning.

An April 2010 private treatment record reflects the Veteran has nightmares and panic attacks once a week.  He hears his name called, cars driving up, footsteps and other noises in the house and shadows moving twice a week.  A June 2010 private treatment record notes the Veteran rarely socializes and his nightmares have become less severe and less frequent.  He occasionally sees shadows moving.  

A September 2010 private treatment record reflects his socializing increased somewhat, and he and his wife have been out a few times lately and he handled it "pretty well."  There was no change in the Veteran's hallucinations, but he is feeling more in control of his anger.  The Veteran needed refills on his medications.  

In February 2014, the Veteran was afforded a VA examination using the DSM-V.  The Board notes that the Diagnostic and Statistical Manual of Mental Disorders (DSM) has been recently updated with a Fifth Edition (DSM-V).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-V.  For purposes of evaluating current symptoms, the Board is not prevented from using the DSM-V provisions because there is no prejudice to the Veteran since the Board is granting an increase for the Veteran's PTSD rating.  

The Veteran reported he travels approximately 50 miles one way to see a psychiatrist every 90 days.  He takes the Wellbutrin on average 3 times a week or on an as needed basis.  He takes the Klonopin and Trazodone on average 3 times a week.  The Veteran reported he has a small group of friends, but mainly cares for his wife who is on dialysis and interacts with one close friend over the phone.  He does not like to be in crowded situations, but goes to Walmart, but that is the extent of his socialization other than with family members.  On examination, the Veteran presented psychiatric symptoms including depression, anxiety, panic attacks, sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work like setting.  They also included recurrent, involuntary, and intrusive memories from service, diminished interest in activities, irritable behavior, negative emotional state, avoidance, and angry outbursts.  The examiner did not find the Veteran suffered from persistent delusions or hallucinations.  The examiner concluded that the Veteran has occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  

Based on the evidence of record, the Board finds that an initial disability rating of 70 percent is warranted for the Veteran's PTSD.  In this regard, the Board notes that the Veteran has suffers from symptoms such as depression, anxiety, panic attacks that occur weekly or less, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work like setting.  The Veteran was also assigned a GAF score of 40 by his private psychiatrist in March 2010 and a GAF score of 49 by the March 2010 VA examiner.  

Although the February 2014 VA examiner noted the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks during periods of significant stress, or; symptoms controlled by medication, the examiner also found the Veteran presented psychiatric symptoms including difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work like setting.  Thus, resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence is in relative equipoise has to whether his PTSD symptoms more closely approximates a 70 percent evaluation. 

The Board acknowledges that the symptoms described above do not indicate that the Veteran experiences all of the symptoms associated with a 70 percent disability evaluation for PTSD.  However, the Court has held that the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, a finding that there is occupational and social impairment with deficiencies in most areas sufficient to warrant a 70 percent disability evaluation for the period on appeal, even though all the specific symptoms listed for a 70 percent evaluation are not manifested.

Consideration has been given to assigning a higher disability evaluation for the Veteran's PTSD for the period on appeal.  However, the evidence of record does not document during the relevant period the type of symptoms contemplated by the criteria for a 100 percent evaluation such as gross impairment in thought processes or communication, persistent danger of hurting himself or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, his own occupation, or his own name.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).  Most of his documented symptoms (e.g., sleep impairments, panic attacks, some memory impairments, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work like setting) are specifically included in the criteria for a 50 or 70 percent evaluation.  Indeed, for the reasons stated above in assigning the 70 percent rating awarded herein, the Board has already considered the evidence in the light most favorable to the Veteran.

Although the Veteran reported symptoms of auditory hallucinations and delusions to both his private psychologist and the March 2010 VA examiner, the Board finds that such symptoms, in and of themselves, do not warrant the assignment of the next higher rating of 100 percent.  Indeed, there was no evidence of such symptoms noted in the February 2014 VA examination report. The Veteran's lack of consistent reporting concerning the severity of persistence of his claimed delusions or hallucinations weighs against the assignment of a higher rating.    

Aside from the intermittent reports of delusions and hallucinations, the evidence of record does not reveal that the Veteran suffers from the type of symptoms commensurate with the criteria for a 100 percent evaluation.  The Board reiterates that the Veteran's disability picture as a whole does not reflect PTSD symptoms higher than the 70 percent rating assigned herein. 

The Board has considered whether an extraschedular evaluation is warranted for the Veteran issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his PTSD is more severe than is reflected by the assigned ratings.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014).

The Board finds that the evidence is not in equipoise and, instead, the weight of the evidence establishes that the Veteran's PTSD symptoms most closely approximate the 70 percent criteria during the entire appeal period.  38 C.F.R. § 4.130, DC 9411 (2014); see also Gilbert, 1 Vet. App. at 53-56. 


ORDER

Entitlement to an initial rating of 70 percent for PTSD is granted. 


REMAND

The law provides that a TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  

As the Veteran's service-connected for PTSD has been increased to 70 percent disabling pursuant to the decision above, the Board finds that it is appropriate to remand the issue of TDIU so that the RO may consider the changed circumstances in the first instance.   The Board points out that a March 2010 VA examiner noted that the Veteran retried in June 2007 due to stress of working, which his PTSD symptoms exacerbated because the Veteran could not handle the long hours.  And a February 2014 VA examiner noted the Veteran presented symptoms of difficulty in adapting to stressful circumstances, including work or a work like setting.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran's claim of entitlement to a TDIU should be readjudicated.  The Agency of Original Jurisdiction (AOJ) should undertake any additional development that it deems necessary.

2. If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the issue should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





						[CONTINUED ON NEXT PAGE]
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


